Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered November 22, 1996, convicting him of kidnapping in the second degree, promoting prostitution in the second degree, promoting prostitution in the third degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that on the Court’s own motions, the judgment roll is expended to include the defendant’s notice of motion to vacate the judgment pursuant to CPL 440.10, the defendant’s affidavit in support of that motion, and the affidavit of Traci R. Wilkerson in opposition thereto; and it is further,
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
On August 6, 2001, after sentencing, the defendant moved pursuant to CPL 440.10 to vacate the judgment of conviction based on misconduct by a court officer and because a juror had become an unsworn witness against him. The Supreme Court denied the motion, and this Court denied the defendant’s motion for leave to appeal.
The facts underlying this case were previously set forth by this Court on the codefendant’s appeal (see People v Flores, 282 AD2d 688 [2001]). Since the defendant raises claims identical to those raised by the codefendant on his appeal, which claims required reversal in that case (see People v Flores, supra), we conclude that the defendant’s judgment of conviction must be reversed.
The defendant’s remaining contentions are without merit. Altman, J.P., Krausman, Luciano and Rivera, JJ., concur.